Citation Nr: 0621647	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-19 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance or adaptive equipment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from December 1959 to March 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.  
The Board initially considered this appeal in November 2005 
and remanded the appeal for further development of the 
medical record.  In a February 2006 supplemental statement of 
the case, the RO continued to deny entitlement to financial 
assistance in the purchase of an automobile or other 
conveyance or adaptive equipment.  Unfortunately, as the 
Board finds that notice provided the veteran as required by 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
insufficient, the appeal must be remanded in order to provide 
the veteran with such notice.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In letters dated in November 2002 and November 2005, the 
veteran was provided information regarding his claim for 
entitlement to financial assistance in the purchase of an 
automobile or other conveyance or adaptive equipment.  The 
Board finds, however, that these letters failed to provide 
the notice required by the Veterans Claims Assistance Act of 
2000 (VCAA).  Therefore, the RO should send a letter which 
instructs the veteran about the type of evidence needed to 
substantiate his claim, as well as request the veteran 
provide any and all relevant evidence currently in his 
possession.

The Board concludes that the effect of these notice 
deficiencies are prejudicial to the veteran, as he may have 
provided additional evidence that would have shown that his 
disability met the criteria for a entitlement to this benefit 
if provided proper notice.  Therefore, this matter must be 
remanded so that proper notice may be provided to the veteran 
and any necessary development performed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate a claim of entitlement to 
financial assistance in the purchase of 
an automobile or other conveyance or 
adaptive equipment, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



